Third District Court of Appeal
                               State of Florida

                       Opinion filed December 1, 2021.
       Not final until disposition of timely filed motion for rehearing.
                             ________________

                            No. 3D18-2430
                     Lower Tribunal No. F05-11764B
                          ________________


                             Samuel Wright,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Marisa
Tinkler Mendez, Judge.

      Carlos J. Martinez, Public Defender, and Andrew Stanton, Assistant
Public Defender, for appellant.

      Ashley Moody, Attorney General, and Brian H. Zack, Assistant
Attorney General, for appellee.


Before LOGUE, SCALES and LINDSEY, JJ.

     LOGUE, J.
      Samuel Wright appeals from his convictions and sentences after a jury

found him guilty of first-degree murder, armed robbery, and burglary. He

asserts that the trial court reversibly erred by refusing to excuse a

prospective juror for cause. We agree and reverse.

      During voir dire, the following exchange occurred between defense

counsel and the juror at issue:

            [DEFENSE COUNSEL]: So can a completely innocent
            person be wrongfully accused of a crime?

            JUROR: No.

            [DEFENSE COUNSEL]: No?

            (The juror shakes her head in the negative.)

Defense counsel later asked the panel to raise their hand “if you think if I am

innocent and I am wrongfully accused of a crime, I will absolutely take the

stand and testify on my own behalf?” The juror at issue was one of a handful

of prospective jurors who raised their hands. After these exchanges, no

attempt was made to rehabilitate the juror at issue.

      Wright moved to excuse the juror for cause based on her statements

regarding the presumption of innocence. The State argued that the juror’s

responses reflected only confusion as to the question as presented. The trial

court agreed that the juror appeared “somewhat confused” and denied

Wright’s motion. Wright exercised a peremptory challenge to remove the

                                      2
juror from the panel. Later, the trial court also denied Wright’s request for an

additional peremptory challenge to excuse another juror who ultimately sat

on the jury.1 The jury convicted Wright of the crimes as charged, and the trial

court sentenced him to life imprisonment on the first-degree murder charge

and forty years on the armed robbery and burglary charges. Wright timely

appealed.

      “We review a trial court’s decision to deny a challenge for cause to a

potential juror for an abuse of discretion.” Rivas v. Sandoval, 319 So. 3d 744,

746 (Fla. 3d DCA 2021). “The test for determining juror competency is

whether the juror can lay aside any bias or prejudice and render a verdict

solely on the evidence presented and the instructions on the law given by



1
  There was no showing that the juror who Wright would have excused but
who ultimately served because Wright was denied additional preemptory
challenges was legally objectionable. Nevertheless, the State conceded that
the issue was properly preserved for appellate review in accordance with
Matarranz v. State, 133 So. 3d 473, 482 (Fla. 2013) (“[T]o preserve
challenges for cause to prospective jurors, the defendant must object to the
jurors, show that he or she has exhausted all peremptory challenges and
requested more that were denied, and identify a specific juror that he or she
would have excused if possible.”) (internal quotations and citation omitted).
But see Deviney v. State, 322 So. 3d 563, 578–88 (Lawson, J., concurring
in part and concurring in result) (proposing that Florida courts should adopt
the harmless error standard in reviewing trial court rulings on cause
challenges, by which a defendant would have to show that a “legally
objectionable” juror (i.e., a biased or partial juror) ultimately sat on the jury,
thus infringing upon the defendant’s constitutional right to a fair and impartial
jury).

                                        3
the court.” Busby v. State, 894 So. 2d 88, 95 (Fla. 2004). “An evaluation of a

juror’s ability to render a verdict based solely on the evidence and law must

take in account ‘all of the questions and answers posed to or received from

the juror.’” Rivas, 319 So. 3d at 747 (quoting Matarranz, 133 So. 3d at 484).

      When a juror makes a statement that calls into question the juror’s

ability to serve, our Supreme Court allows for liberal rehabilitation to show

the statement reflected only a momentary and passing confusion of the law,

rather than a firm belief or inborn bias:

      [C]ourts and counsel also find themselves addressing jurors who
      misunderstand aspects of the law and the judicial process. These
      misunderstandings are based not on personal experience and
      beliefs, but on a lack of familiarity with or misinformation
      concerning the law. We clarify today that courts and counsel are
      correct to engage prospective jurors in a dialogue addressing
      their partialities, biases, prejudices, and misconceptions when
      they are rooted in a lack of familiarity with the judicial system as
      part of an effort to rehabilitate in contrast to those immutable
      opinions and attitudes that arise from personal life experiences
      and firmly held beliefs. Florida law allows the rehabilitation of
      jurors whose responses in voir dire raise concerns about their
      impartiality. Concerns that stem from misinformation and
      confusion concerning the law or process are ripe for discussion
      and redress through rehabilitation.

Matarranz, 133 So. 3d at 485–86 (citations omitted). At the same time,

however, such rehabilitation is not just liberally available, it is also required if

the juror is to serve: “When a juror’s last response indicates that the juror is

potentially prejudiced, and the response is not retracted or modified, the juror


                                         4
must be stricken for cause.” Marquez v. State, 721 So. 2d 1206, 1207 (Fla.

3d DCA 1998).

      We find that the responses of the juror at issue, when taken at face

value, raise concerns about her ability to serve as an impartial juror. When

asked whether an innocent person could be wrongfully accused of a crime,

she said “No.” Other jurors readily understood the question. When asked

again, she reaffirmed her answer by shaking her head in the negative. She

also raised her hand when asked whether she thought that an innocent

person would absolutely take the stand and testify on his own behalf.

      While the juror’s responses in this regard may have reflected only a

temporary confusion and misunderstanding of the law, there was no attempt

to rehabilitate her. The juror’s responses were not retracted or modified. For

these reasons, we are compelled to reverse and remand for a new trial. 2

      Reversed and remanded.



2
  Wright also challenges the trial court’s use of the “and/or” conjunction in the
jury instructions. Because we are reversing on the jury selection issue, we
do not reach this argument. We note, however, the Supreme Court has
repeatedly condemned its use. Garzon v. State, 980 So. 2d 1038, 1045 (Fla.
2008) (listing ways to avoid the “potential problems” presented by the use of
“and/or” in jury instructions); see also Gilley v. State, 996 So. 2d 936, 939
(Fla. 2d DCA 2008) (holding that the trial court erred in using jury instructions
that included the “and/or” conjunction and referred to codefendants who
were being tried separately). We similarly do not reach the other arguments
raised by Wright.

                                       5